Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the thickness of the thin film having “a thickness of from 1 to 200 nm” as recited in independent claim 1. The applicant points out that Kato discloses L* ≤ 60, ([0042] and [0046]) which the examiner agrees. The applicant then points to the equations with -5t+25 ≤ L* ≤ -5t + 70 within paragraph ([0049]), which the examiner agrees. Then applicant then argues that the thickness must be 2 microns. The equation would then be -5(2) + 25 ≤ L* ≤ -5(2) + 70 thus, -10+25 ≤L*≤ -10 + 70 then equals: 15 ≤L*≤ 60. Therefore, the equation of L* is less than 60 is satisfied. However, if the thickness is 0.05 microns (50 nm) as the examiner used within the example then. -5(0.05) + 25 ≤ L* ≤ -5(0.05) + 70 thus, -0.25 + 25 ≤ L* ≤ -0.25 + 70 then equals: 24.75 ≤L*≤ 74.75. This still allows the equations of is L* ≤ 60 to be satisfied along with the other options as discussed within paragraphs [0046]. 
For example -5t+25 ≤ L* ≤ -5t + 70, then use the 60 as stated by the applicant. Then -5t+25 ≤ 60 ≤ -5t + 70, then place the thickness as stated by the examiner -5(0.05)+25≤ 60 ≤ -5(0.05) + 70, then the equation goes to 24.75≤ 60 ≤69.75, this shows that the equation holds true at the thickness as stated by the examiner and both equations are satisfied. 
This shows overlapping ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (2144.05 I).
The applicant then references the examples and discusses how the examples do not discloses a thickness within the instant claimed range. This is not found persuasive. MPEP 2123 states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Therefore, as the prior art discloses equations, as the broader disclosure, the examples do not teach away from the broader disclosure. 
The applicant then states that the prior art does not discloses motivation to modify the thickness. The examiner respectfully disagrees. Kato discloses within paragraph [0050] and [0051].
[0050] As described, when a current collector which satisfies the color tone conditions of: L* being 60 or lower, a* being −1.0 to 1.0, and b* being −1.0 to 3.0 as given above is used, the lithium ion battery or the electrical double layer capacitor prepared by using such current collector would realize superior high rate characteristics and long lifetime, at a level sufficient for the actual use. However, the present inventors have thought that the thickness t (μm) of the resin layer possessing conductivity should also be taken into consideration in order to realize a further superior high rate characteristics and long lifetime, since the thickness of the resin layer have an influence in combination of the influences of the microscopic states of the coatings on the conductive substrate, dispersion state of the conductive material in the conductive resin layer, oxidization state of the resin and the like. Here, film thickness measuring machine “HAKATTARO G” (available from SEIKO-em) can be used to calculate the thickness of the resin layer as a difference in the thickness between the portion formed with the resin layer and the portion without the resin (portion only with the aluminum foil).
[0051] The present inventors have made a study to realize a further superior high rate characteristics or a long lifetime, by determining the conditions for L*, a*, and b*, when the thickness t (μm) of the resin layer possessing conductivity varies. Accordingly, the present inventors have found that when L*, a*, and b* satisfies the following conditions, with respect to the thickness t (μm) of the resin layer possessing conductivity, a further superior high rate characteristics or a long lifetime can be realized.
Therefore, the prior art does discloses motivation for modifying the thickness of the layer. In conclusion, a prima facie case of obviousness has been established and the examiner maintains the rejection. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724